         Case 1:18-cv-09433-LGS Document 73 Filed 09/06/19 Page 1 of 1
                                         U.S. Department of Justice
                                                                                            Page 1
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                                     September 6, 2019
By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    This Office represents defendant President Donald J. Trump in this First Amendment action
brought by plaintiff PEN American Center, Inc. (“PEN American”). I write respectfully to bring
to the Court’s attention the September 3, 2019 decision of the United States District Court for the
Southern District of New York in Equal Vote America Corp. v. Congress, No. 19-cv-311 (CM).
In Equal Vote America, Chief Judge McMahon dismissed claims brought by an organizational
plaintiff on grounds of standing. Specifically, on a motion to dismiss pursuant to Rule 12(b)(1),
the Court held that “in order to bring claims on behalf of its members under the ‘associational
standing’ doctrine, an organizational plaintiff . . . must identify, by name, at least one member
with standing.” Memorandum Decision and Order Granting Defendants’ Motion to Dismiss and
Denying Plaintiffs’ Motion for Leave to Amend at 7, Equal Vote America Corp. v. Congress,
No. 19-cv-311 (CM) (S.D.N.Y. Sept. 3, 2019), Dkt. No. 29 (citing Summers v. Earth Island Inst.,
555 U.S. 488, 498-99 (2009)). Plaintiff in the present case has disputed this requirement. See
Memorandum of Law in Opposition to Defendant’s Motion to Dismiss at 14, Dkt. No. 48. The
holding in Equal Vote America is relevant to the present case because it concerns claims brought
by an organizational plaintiff without standing, unlike Karem v. Trump, No. 19-2514, 2019 WL
4169824 (D.D.C. Sept. 3, 2019), the case plaintiff brought to the Court’s attention by letter dated
September 4, 2019, see Dkt. No. 72, which concerned claims brought by an individual journalist.

   Thank you for your consideration of this submission.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                             By:     /s/ Steven J. Kochevar
                                                     Steven J. Kochevar
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     Telephone: (212) 637-2715
                                                     Fax: (212) 637-2717
                                                     Email: steven.kochevar@usdoj.gov
